Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-5, 7,8, 11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2018/0270869) in view of Huang (US 2021/0219349). 

For claims 1, 13, 19, 20,  Tsai discloses performing two-step random access in a user equipment (UE) (Figure 9 [0013] 2-step RACH) comprising transmitting a message A (MsgA) received by a base station (Figure 3 random access preamble) including a cell radio network temporary identifier (C-RNTI) ([0095] initial access conveys the C-RNTI of the UE) in a medium access control (MAC) control element (CE) or a common control channel (CCCH) service data unit (SDU) (initial access [0100] transmitted via CCCH), and a random access preamble (Figure 3 random access preamble);
	monitoring a physical downlink control channel (PDCCH) for a message B (MsgB) (Figure 3 random access response [0089] on PDCCH) from the base station within a configured time window ([0087] flexible window), the MsgB corresponding to the MsgA (Figure 3 random access response RAR); and

Tsai does not explicitly disclose a fallback indication in Msg3.
However, Huang, in the same field of 2-step and 4-step random access, discloses a two-step random access in a UE (210 Figure 2), 
	comprising sending MsgA (Message 1 201 Figure 2), monitoring for a message B (MsgB) (Message 2 202 Figure 2)  
	transmitting a Msg3 of a four-step contention-based random access (CBRA) procedure in case that:  the MsgB ([0100] content of Msg2)  includes a MAC sub packet data unit (subPDU) ([0100] MAC subPDU information)  including a payload for fallback ([0100] fallback RAR) to the four-step CBRA procedure, ([0121] fallback RAR to 4-step RACH contention resolution CBRA [0116]) and the MAC subPDU of the MsgB ([0100] Msg2 content) includes a MAC subheader ([0100] MAC subPDU) including a random access preamble identifier (RAPID) ([0099] RAP_ID used for fallback indication) that matches the random access preamble include in the MsgA ([0099] RAP ID used in Msg1). 

It would have been obvious to one of ordinary skill in the art before the effective filing date to adopt Huang’s teaching of a fallback indicator to address failure handling for 2-step RACH [0121]. 

Particularly for claim 19, 20 Tsai discloses a UE and base station transceiver and memory storing a program (Figure 15).

For claims 2, 3, 4, 14, Tsai discloses wherein the PDCCH for the MsgB (Figure 3 random access response [0086] on PDCCH) is addressed to a MsgB-RNTI ([0089] addressed to RA-RNTI on PDCCH), if the CCCH SDU is included in the MsgA (initial access [0100] transmitted via CCCH), and wherein the MAC subPDU of the MsgB includes a contention resolution identity (ID) ([0298] UE contention resolution identity on DL-SCH) that matches first X bits of the CCCH SDU included in the MsgA ([0307] matches the 48 first bits of the CCCH SDU).
Particularly, for claim 2, successfully decoding at least one TB, scheduled by the PDCCH addressed to the MsgB-RNTI ([0263] downlink assignment on PDCCH for RA-RTNI on received TB successfully decoded). 
Particularly for claim 4, X comprise 48 ([0307] 48 first bits of the CCCH SDU). 

For claims 5, 15, Tsai discloses wherein the MAC subPDU of the MsgB (RAR on PDCCH [0086]) comprises a Timing Advance (TA) Command, a C-RNTI (Figure 6) and the contention resolution ID ([0298] on DL-SCH).

For claims 7, 16, Tsai discloses wherein the PDCCH for the MsgB is addressed to an C-RNTI ([0089] addressed to RA-RNTI on PDCCH) and a PDCCH addressed to the C-RNTI, in case that the C-RNTI is included in the MsgA ([0095] initial access conveys the C-RNTI of the UE).

For claims 8, 17, Tsai wherein the PDCCH for the MsgB ([0089] RA-RNTI on PDCCH) includes uplink (UL) grant for a new transmission (Figure 6 UL Grant), in case that  the C-RNTI is included in the MsgA ([0095] initial access conveys the C-RNTI of the UE).

For claim 11, 18, Tsai discloses wherein the payload of the MAC subPDU ([0328-0332] MAC PDU) of the MsgB includes a TA command and UL grant, and a temporary identifier (TC-RNTI). (Figure 6). 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

It appears the Instant Invention is directed towards fallback from a 2-step random access to a 4-step RACH. Determining step(s) which result in the transition from 2-step to 4-step may perhaps be distinguishing. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415